STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 19, 2017
               Plaintiff-Appellee,

v                                                                    No. 332310
                                                                     Oakland Circuit Court
MICHAEL DOUGLAS NORTH,                                               LC No. 2015-255761-FH

               Defendant-Appellant.


Before: GADOLA, P.J., and CAVANAGH and SWARTZLE, JJ.

GADOLA, J. (concurring).

        I concur in the result reached by my colleagues. I write separately to express that I am
dubious of the officer’s claim that he smelled “fresh marijuana” on the driver’s side window of
defendant’s car. This was a relatively small amount of marijuana (7.63 grams, or around one-
quarter of an ounce, according to the Michigan State Police lab report). Furthermore, it was
enclosed in a plastic bag on the passenger seat of defendant’s car, and was covered by
defendant’s personal effects. Under the facts presented, this officer must possess exceptionally
well-refined olfactory senses in order to have detected the odor of marijuana from the driver’s
side window. However, like the trial court, I am constrained to conclude that I do not possess a
sufficient basis upon which to conclude that the officer was lying. 1 And while it is true that
defendant produced no evidence to support that the officer was lying, it is difficult to conceive
how defendant could have met that burden. Nonetheless, I concur.

                                                              /s/ Michael F. Gadola




1
  I disagree with my colleagues that the trial court’s conclusion that it had no basis to challenge
the officer’s testimony is equivalent to the trial court making an affirmative finding that the
officer was credible. Rather, I see this as the trial court’s conclusion that the defendant failed to
meet his evidentiary burden in his motion to suppress.


                                                -1-